Citation Nr: 0411839	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1992.

This appeal arose from an August 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (RO).  The RO denied entitlement to an evaluation in 
excess of 30 percent for bronchial asthma.


FINDING OF FACT

Bronchial asthma is manifested by difficulty in breathing, 
dyspnea on minimal exertion, a productive cough and pulmonary 
function tests showing severe obstructive airway disease.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 6602 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
increased evaluation for bronchial asthma has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2003).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to 38 C.F.R. Part 4, DC 6602, a 30 percent 
disability evaluation is warranted for bronchial asthma when 
FEV-1 is 56 to 70 percent of predicted; or FEV-1/FVC is 56 to 
70 percent of predicted; or when there is daily inhalational 
or oral bronchodilator therapy; or when there is daily use of 
inhalational anti-inflammatory medication.

A 60 percent evaluation requires FEV-1 is 40 to 55 percent of 
predicted; or FEV-1/FVC is 40 to 55 percent of predicted; or 
at least monthly visits to the physician for required care of 
exacerbations; or intermittent (at three times per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 100 percent evaluation requires FEV-1 of less than 40 
percent of predicted; or FEV-1/FVC of less than 40 percent of 
predicted; or more than one attack per week with episodes of 
respiratory failure; or the daily use of systemic (oral or 
parenteral) high doses of corticosteroids or immuno-
suppressive medications.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the CAVC stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran was seen in the emergency room of a private 
facility in November 2001.  A chest x-ray was obtained and he 
was treated with aerosol treatments.

The veteran was seen on an outpatient basis by VA between 
November 2001 and May 2002.  On November 19, 2001, he was not 
in any acute distress, although he was dyspneic on minimal 
exertion.  He did wheeze, particularly on expectoration.  His 
vital signs were stable.  The FEV-1 was 56 percent of 
predicted, which improved 36 percent post-bronchodilator.  
The diagnosis was obstructive disease with very significant 
improvement post-bronchodilators.

The veteran was also treated on an outpatient basis by a 
private physician between February 2001 and April 2002.  On 
April 24,2002, he had a productive cough that had been 
present for three weeks.  He had increased shortness of 
breath and wheezing.  His breath sounds demonstrated 
scattered wheezes and rhonchi throughout.  This was improved 
post-nebulizer.

VA afforded the veteran an examination in June 2002.  He 
stated that he had trouble breathing every day and that he 
must use medications on a daily basis.  He also noted that he 
had "asthma attacks" one to two times per month and had had 
to go to the emergency room for treatment.  His symptoms 
reportedly increased with physical activity, although he 
admitted that he did not see a doctor regularly.  He stated 
that he had last used steroids in November 2001 and was 
currently taking Azmacort, Serevent and Albuterol.  

The objective examination did not find any wheezing or 
shortness of breath and the veteran was not using accessory 
muscles for breathing.  He advised that he was asymptomatic 
since he had just used bronchodilators as part of the 
pulmonary function tests (PFTs).  The PFTs showed that the 
FEV-1 was 52 percent of predicted and the FEV/FVC was 86 
percent of predicted.


Private outpatient treatment records developed between July 
and October 2002 showed increased shortness of breath on July 
17.  On July 31, the veteran was coughing up mucous and in 
September and October, he was wheezing and experiencing 
shortness of breath.

A May 8, 2002 VA outpatient treatment record noted that the 
veteran was using Serevent, Proventil and an Atrovent 
inhaler.  A November 2002 PFT showed that the FEV-1 was 52 
percent of predicted prior to a bronchodilator (80 percent 
after).  On November 4, 2002, his asthma was described as 
stable.  He was using two puffs of Serevent twice a day and 
had recently started taking Reglan.  A January 29, 2003 PFT 
showed that the FEV-1 was 66 percent of predicted (70 percent 
after).  

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the veteran is entitled to an increased evaluation 
for his bronchial asthma.  Initially, it is noted that his 
condition has been described by physicians as severe.  His 
FEV-1 on pulmonary function testing has been somewhere 
between 52 and 66 percent of predicted, which suggests that 
his condition is between 30 and 60 percent disabling.  He 
suffers from wheezing and shortness of breath, with dyspnea 
on minimal exertion.  He is taking numerous medications on a 
daily basis, including steroids.  Whenever he experiences an 
exacerbation, he is treated at the emergency room.

The Board finds that, after weighing all the evidence of 
record, and after resolving any doubt in the veteran's favor, 
a 60 percent disability evaluation more accurately reflects 
his current degree of disability.  38 C.F.R. § 4.7.

However, it is found that a 100 percent disability evaluation 
is not supported by the record at this time.  There is no 
indication that his FEV-1 or FEV/FVC has ever been less than 
40 percent of predicted.  Nor is there any suggestion that he 
has suffered from more than one attack per week with episodes 
of respiratory failure, or that he has required the daily use 
of systemic (oral or parenteral) high doses of 
corticosteroids or immuno-suppressive medications.   

Therefore, it is found that a 60 percent disability, but no 
more, is warranted for the veteran's service-connected 
bronchial asthma.


ORDER

Entitlement to an increased evaluation of 60 percent for 
bronchial asthma is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



